In an action, inter alia, to recover damages for sexual harassment, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Fartnow, J.), dated February 1, 2008, as denied those branches of their renewed motion which were for summary judgment dismissing the first cause of action alleging violations of Executive Law § 296 et seq. and the third cause of action, in effect, alleging violations of 29 USC § 2601 et seq.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the final judgment in this action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order may be raised and reviewed on the appeal from the judgment entered May 1, 2009, pending under Appellate Division docket No. 2009-05419. Mastro, J.P., Skelos, Dickerson and Lott, JJ., concur.